Case 6:19-cv-00519-JDK-KNM Document 11 Filed 05/05/20 Page 1 of 2 PageID #: 36




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 JARROD TROY BARTON, #45267,                      §
                                                  §
        Petitioner,                               §
                                                  §
 v.                                               §          Case No. 6:19-CV-519-JDK-KNM
                                                  §
 HENDERSON COUNTY SHERIFF,                        §
                                                  §
        Respondent.                               §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        This case was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to 28

 U.S.C. § 636.    On April 16, 2020, the Magistrate Judge issued a Report and Recommendation

 (Docket No. 9) recommending that Petitioner’s habeas petition be dismissed without prejudice for

 failure to comply with an order of the Court.

        This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

 party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

 § 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

 independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

 (extending the time to file objections from ten to fourteen days). Here, Petitioner did not file

 objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

 for clear error or abuse of discretion and reviews her legal conclusions to determine whether they

 are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

 standard of review is “clearly erroneous, abuse of discretion and contrary to law”).
Case 6:19-cv-00519-JDK-KNM Document 11 Filed 05/05/20 Page 2 of 2 PageID #: 37



        Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

 clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

 the Report and Recommendation of the United States Magistrate Judge (Docket No. 9) as the

 findings of this Court.

        Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 9)

 be ADOPTED and that Petitioner’s federal habeas action be DISMISSED WITHOUT

 PREJUDICE for failure to comply with an order of the Court. Additionally, Petitioner is

 DENIED a certificate of appealability sua sponte. All pending motions are DENIED as MOOT.

        So ORDERED and SIGNED this 5th           day of May, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE
